ORDER
PER CURIAM.
Movant, David Rogers, was found guilty of kidnapping and sentenced to ten years’ imprisonment. This court affirmed his judgment of conviction. State v. Rogers, 90 S.W.3d 537 (Mo.App. E.D.2002).
Movant filed a Rule 29.15 motion for post-conviction relief. The trial court denied the motion without an evidentiary hearing and movant appeals. The trial court’s findings of fact and conclusions of law are not clearly erroneous. An opinion would have no precedential value.
The judgment is affirmed. Rule 84.16(b).